Citation Nr: 0937605	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from April 26, 2006 to 
April 28, 2006.

REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from July 1969 
to June 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 26 decision 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Muskogee, Oklahoma.  The Veteran had a hearing before the 
undersigned Board Member in August 2009.  A transcript of 
that hearing is contained in the record.  


FINDING OF FACT

The treatment received by the Veteran from April 26, 2006 to 
April 28, 2006 constituted emergency treatment and the 
veteran met the criteria for payment of private medical 
treatment.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
for private medical treatment at Jane Phillips Medical Center 
from April 26, 2006 to April 28, 2006 are met.  38 U.S.C.A. § 
1728 (West 2002); Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, Title IV, § 
402(a), 122 Stat. 4123 (2008); 38 C.F.R. § 17.120 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it generally must (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, (3) and which information and evidence the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, the Board has determined that the Veteran is 
entitled to the full benefit sought on appeal. Thus, any 
failure to notify or assist the Veteran is non-prejudicial 
and discussion of whether VA complied with its duties is 
unnecessary.

II. Analysis

Under 38 U.S.C.A. § 1725, certain eligible veterans are 
entitled to payment or reimbursement for emergency medical 
treatment furnished in a non-VA facilities.  To be eligible, 
a veteran must be an active VA health-care participant.  The 
veteran must also be personally liable to the provider of the 
emergency treatment.

The definition of "emergency treatment" has recently 
changed.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, Title IV, § 
402(a), 122 Stat. 4123 (2008).  As of the enactment of this 
legislation, emergency treatment means medical care or 
services furnished (a) when VA or other Federal facilities 
are not feasibly available and an attempt to use them would 
not be reasonable and (b) when the nature of the medical 
emergency would lead a layperson to reasonably expect that 
delay in seeking immediate medical attention would be 
hazardous to life or health.

A medical emergency lasts until (i) such time as the veteran 
can be transferred safely to a Department facility or other 
Federal facility and such facility is capable of accepting 
such transfer; or (ii) such time as a Department facility or 
other Federal facility accepts such transfer if--(I) at the 
time the veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (II) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the veteran to a Department 
facility or other Federal facility.  Id. 

In this case, the Board finds that the Veteran meets the 
initial requirements that he be an active VA health-care 
participant personally liable for the claimed treatment.  The 
evidence of record, including the Veteran's insurance claims 
forms, shows that the Veteran was enrolled with VA and that 
he had no other insurance or means of payment or 
reimbursement at the time of his treatment.

Further, the Board finds that the Veteran's treatment 
constituted "emergency treatment" as defined in § 1725 and 
the subsequent Veterans' Mental Health and Other Care 
Improvements Act of 2008.  Treatment records from Jane 
Phillips Medical Center show the Veteran was admitted for 
acute pulmonary edema on April 26, 2006 after complaining of 
progressively worsening dyspnea.  The characterization of the 
Veteran's condition upon admission as "acute," suggests to 
the Board that the Veteran acted as a reasonable layperson 
would in seeking treatment to address a vital bodily 
function.  The Veteran stated at his August 2009 hearing that 
Jane Phillips Medical Center, located in Bartlesville, 
Oklahoma, is only minutes from his home, while the nearest 
VAMC is two and a half hours away in Muskogee, Oklahoma.  
Considering the relative distance to the nearest VA treatment 
facility along with the Veteran's acute diagnosis upon 
admission, the Board finds that VA facilities were not 
feasibly available.

Further, the Board notes that the Veteran's emergency 
treatment lasted throughout the duration of his admission to 
Jane Phillips Medical Center.  A treatment record from April 
27, 2006 indicates that VA was contacted within a day of the 
Veteran's admission.  The Veteran's discharge report shows 
that VA was contacted and transport to the VAMC in Oklahoma 
City was arranged for April 28, 2006, less than forty-eight 
hours after his original admission.  The report also states 
that the Veteran was transferred by ambulance, indicating 
that his condition continued to be emergent throughout his 
stay at Jane Phillips Medical Center.

In conclusion, the evidence as to whether payment or 
reimbursement is warranted for private medical expenses 
incurred from April 26, 2006 to April 28, 2006 is at least in 
equipoise.  Treatment records from Jane Phillips Medical 
Center demonstrate that the Veteran acted as a reasonable 
layperson in seeking treatment while the Veteran's lay 
statements demonstrate that VA and other Federal facilities 
were not feasibly available.  Treatment records from Jane 
Phillips Medical center also demonstrate that VA was informed 
of the Veteran's condition and that transport to VA was 
arranged as soon as his condition allowed.  Resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that the claim must be granted. 38 U.S.C.A. § 5107(b) (West 
2002).	


ORDER

Payment or reimbursement for unauthorized private medical 
expenses incurred from April 26, 2006 to April 28, 2006 is 
granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


